Citation Nr: 1218946	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  11-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety reaction, currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1940 to September 1951.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO confirmed and continued a 10 percent rating for anxiety reaction.  
A review of the Veteran's "Virtual VA Folder" discloses that the RO in Philadelphia, Pennsylvania issued a May 2010 rating decision granting entitlement to nonservice-connected pension, and entitlement to special monthly pension (SMP) based on the need for aid and attendance, effective from June 9, 2009.  The May 2010 rating decision also proposed a finding of incompetency.  In a September 2010 rating decision, the Philadelphia RO determined that the Veteran was not competent to handle disbursement of funds.  

In a February 2011 statement, the Veteran requested to appear for a personal hearing before a Decision Review Officer (DRO) at the RO.  However, he subsequently withdrew that request in writing in July 2011.

Finally, it is noted that a claim for a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In this case, however, the Veteran retired years ago based on age, and the medical evidence of record clearly establishes that the Veteran is totally disabled due to his nonservice-connected dementia, and not the service-connected anxiety reaction.  Moreover, the Veteran has never asserted that he is unemployable due to service-connected disability.  Thus, TDIU is not raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected anxiety reaction is productive of some symptomatology that can be disassociated with the severely disabling symptoms attributable to nonservice-connected dementia, and which has been manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.  

2.  The service-connected anxiety reaction is not manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; nightmares, disturbances of motivation and mood, or a difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but not higher, for the service-connected anxiety reaction has been met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances.  VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated December 2007.  The notification identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In response to the December 2007 letter, the Veteran notified the RO where he received VA treatment, and submitted private treatment records in support of his claim.  

The RO attempted to send another notice letter to the Veteran in August 2008, but it appears that letter was sent to an incorrect address.  It appears, though, that the sole purpose of that letter was to provide the Veteran with the specific rating criteria pertinent to rating mental disorders.  The August 2008 letter provided the Veteran with the General Rating Formula for Mental Disorders.  Although the Veteran potentially never received the August 2008 letter, no prejudice results, because the Court subsequently determined that the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Furthermore, the Veteran received the criteria for rating mental disorders in the August 2008 statement of the case.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The RO complied with the Board's January 2010 remand directives by sending the Veteran a statement of the case to his correct address of record.  Thus, no further action is necessary in that regard.  In an October 2011 statement, the Veteran indicated that he had no further information or evidence to submit in support of his claim.

Therefore, the Board finds that VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran seeks an increased rating for his service-connected anxiety reaction, which is current rated 10 percent disabling. 

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011). 

When there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011). 

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  Age may not be considered as a factor in rating a service-connected disability.  38 C.F.R. § 4.19 (2011). 

Diagnostic Code 9400 governs ratings for generalized anxiety disorder, based on the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, and the General Rating Formula for Mental Disorders.  Regardless of which diagnostic code is used to rate the psychiatric disability, the outcome is the same because both mental disorders are rated pursuant to the Schedule for Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under Diagnostic Code 9400, a 10 percent rating is warranted when the veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).  The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Global Assessment of Functioning (GAF) scores are a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

The Veteran's service medical records show that he suffered an acute dissociative reaction (hysteria) during service in March 1951.  The acute episode was manifested by fear, apprehension, auditory hallucination, social withdrawal, and loss of contact with surroundings.  The precipitating factors included severe stress due to combat in Korea.  Military medical personnel determined that the Veteran's degree of incapacity for military life was marked and he was placed on permanent disability retirement.  

A VA psychiatric examination from July 1957 notes a diagnosis of anxiety reaction, chronic, moderate.  The examiner noted the Veteran's reports of insomnia and nervousness.  The Veteran also reported being bothered by noises and people talking.  The examiner specifically indicated that the Veteran was mentally competent and the degree of incapacity was mild to moderate.  

Based on the above medical findings, the RO granted service connection for anxiety reaction, mild to moderate, pursuant to a September 1957 rating decision.  The RO assigned an initial 10 percent disability rating, effective April 3, 1957.  The Veteran was provided notice of that decision and his appellate rights the same month.  The Veteran did not appeal the September 1957 rating decision and it became final.  

In November 2007, the Veteran requested an increased rating for anxiety reaction.  He reported symptoms of forgetfulness, panic attacks, and problems sleeping.  

Significantly, the medical evidence of record dating back to around the time of the November 2007 claim for increase reveals that the Veteran is now suffering from dementia, in addition to the service-connected anxiety disorder.  VA examination reports from January 2008, June 2008, and October 2011 show that the Veteran is now totally and permanently disabled as a result of his nonservice-connected dementia.  That is also evident in the various outpatient treatment records which include a 2007 MRI, outpatient evaluations, and general psychiatry notes.  The RO has awarded the Veteran nonservice-connected pension and special monthly pension as a result of his 100 percent disabling nonservice-dementia.  

Despite the Veteran's dementia, which is not part of his service-connected psychiatric disorder, VA must make every attempt possible to obtain medical evidence identifying what symptoms, if any, are attributable to the Veteran's service-connected anxiety reaction in order to most accurately rate the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998) (Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  

In this case, the three VA examinations of record in January 2008, June 2008, and October 2011, overwhelmingly support a finding that the Veteran's dementia is his dominant mental disability and that it overshadows the symptomatology associated with the service-connected anxiety reaction, so much so, that the examiners and other health care providers, have determined that the Veteran is totally disabled due to the dementia.  That appears to be the basis for the RO's denial of the Veteran's claim for increase.  However, notwithstanding the fact that the Veteran has been found totally disabled as a result of his nonservice-connected dementia, at least one of the VA examiners, with competent lay evidence provided by the Veteran's wife and daughter and some private medical evidence, and VA treatment records, provide the necessary competent medical evidence to disassociate at least some of the Veteran's manifestations associated with his service-connected anxiety reaction from the nonservice-connected dementia.  

A July 2007 VA outpatient psychiatry note shows that the Veteran reported feeling depressed and anxious over the prior two months.  He reported other symptoms of social isolation, loss of energy, loss of appetite, sleep disturbances, feelings of helplessness, and worthlessness.  The Veteran also reported panic attacks, where he felt like he was dying.  He denied auditory or visual hallucinations.  The diagnostic impression was major depressive disorder, recurrent moderate; rule out panic disorder.  

At his VA examination in January 2008, the Veteran's daughter explained that the Veteran had symptoms of insomnia with frequent awakenings, and he reported seeing things like ants.  The Veteran's daughter also reported that the Veteran suffered from symptoms of nervousness, depressed mood, and panic attacks.  On examination, his affect was blunted and his mood was dysphoric.  The examiner noted the Veteran's panic attacks, but indicated that the frequency and duration of those panic attacks was not clear.  The Veteran presented with good impulse control, reported no episodes of violence, and maintained adequate hygiene.  The Veteran had significant functional limitation with regard to his activities of daily living (ADLs) but the examiner specifically noted that was due to cognitive decline and physical impairment.  Memory was impaired.  

The diagnosis was generalized anxiety disorder by history and dementia.  The examiner specifically noted that the cognitive impairment overshadowed any other psychiatric symptoms the veteran might be exhibiting at the present time.  The above diagnoses were two separate and distinct entities with no relation to one another.  The examiner listed a Global Assessment of Functioning (GAF) of 50, but attributed the entire GAF score to the dementia.  

A January 2008 VA outpatient mental health treatment record also notes a diagnosis of dementia (probable Alzheimer's with depressed mood) and anxiety disorder.  

VA examination in June 2008 reveals that the Veteran was neatly groomed and appropriately dressed.  He was only partially aware of the purpose of the examination.  He appeared tense and apprehensive.  Affect was constricted and he was not oriented to person or time.  The examiner noted that the Veteran's impulse control was only fair, although no episodes of violence were noted.  The Veteran's wife reported that the Veteran had a history of punching the wall when he became angry or desperate, but that medication helped.  The examiner noted that the Veteran's memory was moderately to severely impaired and that he required assistance with his ADLs due to his cognitive impairment and his medical and physical conditions.

The examiner determined that the Veteran did not have a diagnosis of PTSD, but had diagnoses of vascular dementia and anxiety disorder.  Importantly, the examiner listed a GAF of 50 attributable to the dementia and listed a separate GAF of 60-65 for the anxiety disorder.  The examiner also noted that the Veteran's principal diagnosis and cause of impairment was definitely his dementia, which was quite evident throughout the examination, and which had an organic cause.  The examiner found it very difficult to distinguish and separate the symptoms of anxiety, which were still present at a mild to moderate level.  The examiner specifically recognized that the Veteran was able to mention his feelings of nervousness and inner restlessness that were compatible with anxiety disorders.  Additionally, the examiner also referred to the Veteran's reported feelings of desperation which he experienced for no known reason, and which were apparently controlled with medication.  

A September 2008 VA outpatient mental health treatment record notes a diagnosis of dementia due to multiple etiologies, without behavioral disturbances; and anxiety disorder; and rule out PTSD.  In that report, the examiner notes that the Veteran and his family were not complaining of the Veteran's memory problems, but rather, they were concerned with the anxiety symptomatology.  As a result, the examiner revised the Veteran's medication regimen, which included adding Clonazepam.  

The Veteran's October 2011 VA examination essentially reiterates the findings of prior examinations, noting in particular, that the Veteran's memory had become severely impaired in all aspects to include remote, recent, and immediate.  The examiner indicated that the Veteran's 's general anxiety disorder was overshadowed by his dementia; and, the Veteran's dementia, which was the dominating impairment, was irreversible and would most likely continue to deteriorate progressively.  

In sum, the Board finds that the competent medical evidence of record establishes that the Veteran has some symptoms of anxiety disorder that are distinguishable from his dementia, including panic attacks and anxiety.  Additionally, the examiner in June 2008 specifically noted that the Veteran still presented with a mild to moderate level of anxiety and recognized that the Veteran was able to mention his feelings of nervousness and inner restlessness that were compatible with anxiety disorders.  In addition to the June 2008 VA examination report, the September VA 2008 outpatient treatment record also provides an overall disability picture from the Veteran's perspective and his family members.  In particular, the Veteran and his family sought treatment specifically for anxiety-related symptoms, and noted specifically that they were less concerned with the Veteran's memory loss.  

Additionally, the record also shows that the Veteran is on differing medications, both for his dementia (memory deficit) and for depression and anxiety.  The January 2008 VA examination reveals that the Veteran was prescribed the anti-depressant Trazodone (50 mg daily), the SSRI Citalopram (20 mg daily) for depression, and Galantamine (8 mg daily) for memory and dementia.  

Moreover, these symptoms of trouble sleeping, feeling anxious, depressed, and panicky, have been consistently reported since service, before the Veteran developed dementia.  The service medical records and the VA examination from 1957 show symptoms consistent with those reported on examination currently, and particularly with those symptoms that the VA examiner in 2008 was able to distinguish as being associated with the service-connected anxiety reaction, namely the Veteran's reports of panic attacks and anxiety.  

Although submitted in support of the Veteran's claim of service connection for dementia or PTSD, which was ultimately denied, it is worth mentioning that private mental health treatment records from April 2008 and June 2008 also support the Veteran's claim.  The April 2008 psychiatric evaluation by M.C., M.D. notes that the Veteran's family members reported that the Veteran had always been anxious and restless since service.  The examiner noted the Veteran's depressed mood and feelings of helplessness and worthlessness.  The examiner also noted anxiety, and complaints of tightness in the chest with palpitations and shortness of breath.  Dr. M.C listed an Axis I diagnosis of Major Depressive Disorder recurrent, moderate, with psychotic features; PTSD chronic; and probable dementia.  

The June 2008 statement, from Dr. E.R.V. notes that the Veteran had a history of head trauma in 1993.  After a complete evaluation in 2003 the Veteran was diagnosed with panic attacks.  

All of the above findings show that the Veteran has clearly identifiable symptomatology associated with the service-connected anxiety reaction, despite the fact that the Veteran also has severely disabling nonservice-connected dementia.  The dementia symptoms which are nonservice-connected are not considered for the purpose of assigning a rating for the service-connected anxiety disorder.

Next, when the symptoms that are associated with the Veteran's service-connected anxiety reaction are applied to the rating criteria pursuant to 38 C.F.R. § 4.130, the Board finds that the overall disability picture more nearly approximates the criteria for the assignment of a 30 percent rating, and not higher, for the service-connected anxiety reaction.  

Under Diagnostic Code 9400, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  The evidence shows that the Veteran has symptoms of anxiety, sleeplessness, and panic attacks, compatible with the assignment of a 30 percent rating.  Those symptoms have been fairly consistent throughout the appeal period.  

The Board finds that the next higher 50 percent rating is not warranted here because the Veteran's identifiable symptoms associated with his service-connected anxiety reaction do not include any of the manifestations associated with this rating.  While the Veteran may exhibit occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; it has already been established that the Veteran's total occupational and social impairment is due to his dementia.  At no time does the evidence of record show that the Veteran's anxiety reaction, alone, causes any of the manifestations associated with the 50 percent rating.  Although the Veteran does report panic attacks, the evidence does not show that he has panic attacks more than once a week.  None of the records specify the quantity or frequency of the panic attacks, and some of the records note the Veteran's reported panic attacks, but then indicate that the Veteran does not have panic attacks.  Moreover, even if the Veteran did have panic attacks more than once a week, and those panic attacks were attributed to the service-connected anxiety reaction, the overall disability picture would not warrant the assignment of a 50 percent rating because the majority of the Veteran's identifiable anxiety reaction-related symptoms are accounted for with the assignment of the 30 percent rating.  The Board finds that the overall disability picture more nearly approximates the criteria associated with the 30 percent rating based on the Veteran's symptoms of anxiety, panic, restlessness, depression, and hopelessness.  

Moreover, the examiner in June 2008 noted that the Veteran's service-connected anxiety reaction symptoms were mild to moderate, and that is consistent with the GAF scores of 60 and 60-65 that were provided solely on the basis of the Veteran's anxiety reaction.  Mild to moderate disability is consistent with the assignment of a 30 percent rating.  

As there is no competent evidence to contradict the above findings, all reasonable doubt is resolved in the Veteran's favor, and a 30 percent disability rating is warranted for the service-connected anxiety reaction for the entire period covered by this appeal.  The Board finds that the criteria for the assignment of this 30 percent rating, but not higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the potential entitlement to an extraschedular rating has also been considered.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1) (2011).  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2011).  

Here, the symptomatology and impairment caused by the Veteran's service-connected anxiety reaction, namely anxiety, restlessness, panic attacks and sleep disturbances are specifically and directly contemplated by the General Rating Criteria for rating mental disabilities, and are contemplated within the rating criteria compatible with a 30 percent disability rating.  In this case, comparing the Veteran's disability level and symptomatology of his anxiety reaction to the rating schedule, which at the same time specifically excluding the symptoms of memory loss which have been attributed to his dementia, the degree of disability of the service-connected symptomatology throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the anxiety reaction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Therefore, referral for consideration for an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).








ORDER

A 30 percent rating, but not higher, for the service-connected anxiety reaction is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


